ITEMID: 001-105096
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: COMMITTEE
DATE: 2011
DOCNAME: CASE OF HEGYI v. HUNGARY
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1
JUDGES: András Sajó;Paulo Pinto De Albuquerque
TEXT: 4. The applicant was born in 1949 and lives in Martonvásár.
5. On 28 August 1995 the applicant filed for divorce with the Székesfehérvár District Court. After obtaining several forensic expert opinions, it dissolved the applicant’s marriage, established the amount of child maintenance and divided the matrimonial property on 4 February 2000.
6. On 19 October 2000 the Fejér County Regional Court brought a partial judgment concerning the sum of child maintenance, and remitted the remainder of the case.
7. In the resumed proceedings the Székesfehérvár District Court delivered a judgment on 5 November 2005. On appeal, the Fejér County Regional Court finally divided the matrimonial property on 22 June 2006. This judgment was served on the applicant on 10 August 2006.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
